                                        1 LARS T. FULLER (No. 141270)
                                          SAM TAHERIAN (No. 170953)
                                        2 THE FULLER LAW FIRM, PC
                                          60 No. Keeble Ave.
                                        3 San Jose, CA 95126
                                          Telephone: (408)295-5595
                                        4 Facsimile: (408) 295-9852

                                        5 Attorneys for Debtor

                                        6

                                        7

                                        8
                                                                     UNITED STATES BANKRUPTCY COURT
                                        9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                       10
                                                                                 SAN JOSE DIVISION
                                       11
                                            In re                                                CASE No. 20-50469-SLJ
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125




                                               MORDECHAI KOKA                                    Chapter 11
 60 N. KEEBLE AVE




                                       13                                                        (Subchapter V)
                      (408) 295-5595




                                       14                                                        DECLARATION OF DEBTOR IN
                                                           Debtor                                SUPPORT OF AMENDED SCHEDULES
                                       15

                                       16

                                       17           I, Mordechai Koka, declare and say:

                                       18           1.     I am the Debtor herein having caused to be filed the herein case on March 10, 2020.

                                       19           2.     Filed concurrent herewith is an amended petition and amended schedules.

                                       20           3.     Though I individually have a contractor’s license identified as License No.

                                       21 1015144, it has always been associated with Green Bay Builders, Inc. My license expired on June

                                       22 30, 2020. I have never used my license in an individual capacity and hence I delete the reference

                                       23 to a sole proprietorship in my amended petition.

                                       24           4.     I have amended Schedules A/B, D, E/F and H. These amendments are as of today’s

                                       25 date, not as of the petition date. Hence, the following explanations are in order:

                                       26           a.     Vicky Ave., Napa. I no longer own the Napa Property. It was sold after entry of an

                                       27 order authorizing sale from this Court. Hence I no longer show the Napa Property in my

                                       28                                                    1
                                                            DECLARATION OF DEBTOR IN SUPPORT OF AMENDED SCHEDULES
                                   Case: 20-50469         Doc# 230     Filed: 09/01/21    Entered: 09/01/21 13:26:05       Page 1 of 3
                                        1 Schedule A/B. Instead, I reflect the $99,832.31 of remaining net proceeds held in the Farsad Law

                                        2 Offices, Trust account . All deductions were with approval from this Court as follows:

                                        3          Net proceeds                                                  $198,502.31

                                        4          Farsad Law interim Compensation                       $18,670

                                        5          Gardner settlement                                    $50,000

                                        6          Retainer-Fuller Law Firm, P.C.                        $30,000

                                        7                                                                        $98,670

                                        8          Net Proceeds                                                  $99,832.31

                                        9          b.      Since the Napa Property was sold, the obligation to FCI Lender Services was paid

                                       10 off and is deleted from Schedule D.

                                       11          c.      Alameda Property. The Alameda Property is valued at $1,750,000. After extensive
FULLER LAW FIRM, PC




                                       12 market exposure, this appears to be the best valuation of the Alameda Property in that it reflects
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13 the latest and best offer to date.
                      (408) 295-5595




                                       14          d.      Lafayette Property. The Lafayette Property value was increased to the value
                                       15 reported by Zillow.com on today’s date.

                                       16          e.      Since post-petition payments were not made on the Lafayette Property (now that I
                                       17 am employed I will resume payments), the loan balance was updated to the estimated current

                                       18 balance.

                                       19          f.      As to the claims of Hulgan, Hoang, Morgan and Hanna, I am not an obligor under

                                       20 the underlying contracts. However, I stipulated to allow the Gardner and Hanna claims and want

                                       21 them as well as Hoang and Hulgan, to share in any distributions consistent with any confirmed

                                       22 plan. Also, I am the sole shareholder of Green Bay Builders, Inc. Hence, these are scheduled with

                                       23 Green Bay Builders, Inc. as co-obligors. I am no longer scheduling them as contingent claims.

                                       24          g.      I have deleted the “contingent” designation from all other liabilities except for

                                       25 tenant security deposits. Though my liability, if any there may be may be dependent on Green

                                       26 Bay Builders, Inc.’s failure to pay, Green Bay Builder’s Inc. is defunct. It lacks the ability to pay.

                                       27          h.      I have deleted the pre-petition bank accounts and inserted the post-petition DIP

                                       28                                                     2
                                                            DECLARATION OF DEBTOR IN SUPPORT OF AMENDED SCHEDULES
                                   Case: 20-50469        Doc# 230       Filed: 09/01/21    Entered: 09/01/21 13:26:05         Page 2 of 3
                                        1 account and the Bank of America account.

                                        2         i.      I have deleted the MacKenzie security deposit obligation because this tenant has

                                        3 vacated and the deposit has been dispositioned.

                                        4

                                        5 I declare under penalty of perjury under the laws of the United States of America that the

                                        6 foregoing is true and correct

                                        7 DATED:          August 31, 2021                              /s/ Mordechai Koka

                                        8

                                        9

                                       10

                                       11
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                                   3
                                                           DECLARATION OF DEBTOR IN SUPPORT OF AMENDED SCHEDULES
                                   Case: 20-50469        Doc# 230     Filed: 09/01/21    Entered: 09/01/21 13:26:05       Page 3 of 3
